Exhibit 10.2

SEPARATION AGREEMENT AND GENERAL RELEASE

THIS SEPARATION AGREEMENT AND GENERAL RELEASE (this “Release”) is made as of the
4th day of October, 2013 by and between George Lazenby, an individual
(“Executive”), and Emdeon Business Services LLC, a Delaware limited liability
company (“Emdeon”). In consideration of the payments and benefits described in
Section 2 below to be provided to Executive pursuant to that certain Employment
Agreement, dated as of September 14, 2012 to which Executive and Emdeon are
parties (the “Employment Agreement”), the sufficiency of which is acknowledged
hereby, Executive and Emdeon agree as follows:

1. Termination Date. Executive and Emdeon agree that Executive’s employment
terminated on September 30, 2013 (the “Termination Date”). Executive hereby
resigns from all positions as an officer or director with Emdeon and its
affiliates as of the Termination Date.

2. Cash Severance; Reimbursements. Notwithstanding Section 4.4 of the Employment
Agreement, but subject to the revocation period referred to in Section 10(c)
below having expired without the Executive’s having revoked this Release and in
consideration of Executive’s general release of claims, and his other promises
set forth herein, Emdeon shall pay to Executive the following severance
compensation:

(i) $2,400,000, payable in equal installments over 24 months in accordance with
the Company’s payroll dates;

(ii) payment of Executive’s Annual Bonus in respect of the 2013 year based on
actual performance as though Executive remained employed with Emdeon through the
payment date of the Annual Bonus, payable when annual bonuses generally are paid
to Emdeon’s senior executives (but no later than March 15, 2014);

(iii) a lump sum cash payment equal to $26,349, representing the cost of
obtaining medical, dental and vision insurance under COBRA for eighteen months;
and

(iv) Emdeon also shall reimburse Executive for reasonable business expenses
incurred prior to the Termination Date and submitted for reimbursement within 30
days following the Termination Date and otherwise in compliance with Emdeon’s
reimbursement policies.

3. Rollover Options. Executive acknowledges that he holds 1,350 options with an
exercise price of $250 per share which Executive received pursuant to the Option
Rollover Agreement dated as of November 2, 2011, between Beagle Parent Corp.
(“Parent”) and Executive (the “Option Rollover Agreement”) (the “Rollover
Options”) which will remain outstanding pursuant to their terms.

 

1



--------------------------------------------------------------------------------

4. Other Options. Executive acknowledges that he holds the following outstanding
options which Executive received pursuant to the Nonqualified Stock Option
Agreement (the “Option Agreement”) under the Beagle Parent Corp. Amended and
Restated 2009 Equity Incentive Plan (the “Options”):

(a) 7,500 time-vesting options with an exercise price of $1,000 per share (the
“Tier I Options”), of which 1,500 are currently vested;

(b) 5,000 time-vesting options with an exercise price of $2,500 per share (the
“Tier II Options”, and together with the Tier I Options, the “Time Vesting
Options”), of which 1,500 are currently vested;

(c) 3,750 options with exercise price of $1,000 per share, which vest upon the
satisfaction of the 2x MOIC Hurdle or 20% IRR Hurdle (each as defined in the
Option Agreement) (the “2.0 MOIC Options”), of which none are currently vested;

(d) 3,750 options with exercise price of $1,000 per share, which vest upon the
satisfaction of the 2.5x MOIC Hurdle or 25% IRR Hurdle (the “2.5 MOIC Options”,
and together with the 2.0 MOIC Options, the “MOIC Options”), of which none are
currently vested.

Executive and Emdeon (on behalf of Parent) agree, subject to the revocation
period referred to in Section 10(c) below having expired without the Executive’s
having revoked this Release and in consideration of Executive’s general release
of claims, and his other promises set forth herein, to the following
modifications to the Options:

(i) 3,000 Tier I Options will be vested and the remaining 4,500 Tier I Options
shall expire on the Termination Date, with the vested Tier I Options eligible to
remain outstanding until the third anniversary of the Termination Date (rather
than expiring in connection with Executive’s termination of employment);

(ii) all Tier II Options shall expire on the Termination Date;

(iii) 1,500 2.0 MOIC Options will remain outstanding and eligible to vest upon
the satisfaction of the 2.0x MOIC Hurdle or 20% IRR Hurdle at any time prior to
the third anniversary of the Termination Date (rather than expiring in
connection with Executive’s termination of employment), while the other 2,250
2.0 MOIC Options shall expire on the Termination Date;

(iv) 1,500 2.5 MOIC Options will remain outstanding and eligible to vest upon
the satisfaction of the 2.5x MOIC Hurdle or 25% IRR Hurdle at any time prior to
the third anniversary of the Termination Date (rather than expiring in
connection with Executive’s termination of employment), while the other 2,250
2.5 MOIC Options shall expire on the Termination Date;

5. Company Property. On or as promptly as practicable after the Termination
Date, Executive shall return to Emdeon his BlackBerry, credit cards, electronic
fuel card, electronic building access cards, keys and all other property of
Emdeon, except that executive may retain his laptop and cell phone. He shall not
take or copy in any form or manner any Emdeon files, financial information,
lists of customers, prices, or any other confidential and proprietary materials
or information of Emdeon or any of its subsidiaries or affiliates.

 

2



--------------------------------------------------------------------------------

6. No Admission. Neither this Release nor anything in this Release shall be
construed to be or shall be admissible in any proceeding as evidence of an
admission by Emdeon or Executive of any violation of Emdeon’s policies or
procedures, or state or federal laws or regulations. This Release may be
introduced, however, in any proceeding to enforce the Release. Such introduction
shall be pursuant to an order protecting its confidentiality, except insofar as
a court declines to enter any such Order.

7. Release. Except for (i) those obligations created by or arising out of this
Release, (ii) any rights Executive may have under the agreements related to his
unexpired Options (after giving effect to Sections 3 and 4), and any retirement,
401(k), or similar qualified benefit plans of Emdeon, and (iii) the continuing
right to indemnification as provided by the Indemnification Agreement by and
between Emdeon and Executive dated as of November 28, 2012, the Indemnification
Agreement by and between Beagle Parent Corp. and Executive dated as of
November 28, 2012, the Indemnification Agreement by and between Beagle
Intermediate Holdings, Inc. and Executive dated November 28, 2012 (collectively,
the “Indemnification Agreements”), applicable law or in Emdeon’s bylaws and
articles of incorporation in connection with acts, suits or proceedings by
reason of the fact that he was an officer or employee of Emdeon where the basis
of the claims against him consists of acts or omissions taken or made in such
capacity, Executive on behalf of himself, his descendants, dependents, heirs,
executors, administrators, assigns, and successors, and each of them, hereby
covenants not to sue and fully releases and discharges Emdeon, and its
predecessors, subsidiaries and affiliates, past and present, and each of them,
as well as its and their respective trustees, directors, officers, agents,
attorneys, insurers, employees, stockholders (including any direct or indirect
stockholder that beneficially owns more than 10% of the capital stock of
Emdeon), representatives, assigns, and successors, past and present, and each of
them, hereinafter together and collectively (including Emdeon) referred to as
the “Emdeon Releasees,” with respect to and from any and all claims, wages,
demands, rights, liens, agreements, contracts, covenants, actions, suits, causes
of action, obligations, debts, costs, expenses, attorneys’ fees, damages,
judgments, orders and liabilities of whatever kind or nature in law, equity or
otherwise, whether now known or unknown, suspected or unsuspected, and whether
or not concealed or hidden, which he now owns or holds or he has at any time
heretofore owned or held as against the Emdeon Releasees, up to and including
the date of his execution of this Release, arising out of or in any way
connected with his employment relationship with any Emdeon Releasee, or the
termination of his employment with the Emdeon Releasees or any other
transactions, occurrences, actions, omissions, claims, losses, damages or
injuries whatsoever, known or unknown, suspected or unsuspected, resulting from
any act or omission by or on the part of any Emdeon Releasee committed or
omitted prior to the date of this Release, including, without limiting the
generality of the foregoing, any claim under Title VII of the Civil Rights Act
of 1964, the Age Discrimination in Employment Act, the Americans with
Disabilities Act, the Family and Medical Leave Act of 1993, the Fair Employment
Practices Act, the Equal Pay Laws, the Workers’ Compensation Act, the Family and
Medical Leave Act, the Civil Rights Act of 1991, Sections 1981 through 1988 of
Title 42 of the United States Code, the Employee Retirement Income Security Act
of 1974, the Tennessee Human Rights Act, the Tennessee Disability Act, the
Tennessee Whistleblower’s Act, the Tennessee Wage Regulation Act, the state and
federal Worker Adjustment and Retraining Notification Act, or any common law or
statutory claim whatsoever whether for fraud, wrongful termination, violation of
public policy or defamation or otherwise, except as expressly set forth herein,
any claim for compensation, severance pay, bonus, sick leave, holiday pay,
vacation pay, life insurance, health or medical insurance or any other fringe
benefit, workers’ compensation or disability benefits.

 

3



--------------------------------------------------------------------------------

8. Release of Unknown Claims. It is the intention of Executive in executing this
Release that the same shall be effective as a bar to each and every claim,
demand and cause of action hereinabove specified. Executive acknowledges that he
may hereafter discover claims or facts in addition to or different from those
which he now knows or believes to exist with respect to the subject matter of
this Release and which, if known or suspected at the time of executing this
Release, may have materially affected this settlement. Nevertheless, Executive
hereby waives any right, claim or cause of action that might arise as a result
of such different or additional claims or facts. Executive acknowledges that it
or he understands the significance and consequence of such release.

9. Confidential. The terms and conditions of this Release shall remain
confidential as between the parties and professional advisers to the parties and
neither of them shall disclose them to any other person, except as provided
herein or as required by the rules and regulations of the Securities and
Exchange Commission (“SEC”) or as otherwise may be required by law or court
order. Executive may disclose pertinent information concerning this Release to
Executive’s attorney, tax advisor, financial planner, current spouse and adult
children, provided they have been previously informed of and have agreed to keep
confidential the terms of this Release. Without limiting the generality of the
foregoing, neither Emdeon nor Executive will respond to or in any way
participate in or contribute to any public discussion concerning, or in any way
relating to, the execution of this Release or the events which led to its
execution. Except as provided above with respect to SEC rules and regulations or
as otherwise may be required by law or court order, if inquiry is made of Emdeon
concerning any request for reference information about Executive, or relating to
Executive’s employment with Emdeon, Emdeon shall provide to third parties
Executive’s dates of employment with Emdeon and its predecessors and his job
titles during such employment, in accordance with the normal practices of
Emdeon’s human resources department.

10. Waiver; Effective Date. Executive expressly acknowledges and agrees that, by
entering into this Release, he is waiving any and all rights or claims that may
have arisen under the Age Discrimination in Employment Act of 1967, as amended,
which have arisen on or before the date of execution of this Release. Executive
further expressly acknowledges that:

a. He is hereby advised in writing by this Release to consult with an attorney
before signing this Release;

b. He was given a copy of this Release on September 30, 2013, and informed that
he has 21 calendar days from that date to consider this Release, although he is
free to execute this Release any time prior to that date as indicated in
Section 19 below; and

c. He was informed that he has seven days following the date of his execution of
this Release in which to revoke this Release, which revocation may be effected
by means of a written notice actually delivered to the office of the General
Counsel of Emdeon at Emdeon’s corporate headquarters within such seven day
period, provided that in all events any revocation must be received by Emdeon
during the seven-day revocation period.

 

4



--------------------------------------------------------------------------------

d. Emdeon and Executive agree that this Release will not become effective or
enforceable until the seven-day revocation period has expired without
Executive’s having revoked this Release (the “Effective Date”), and no
obligations upon Emdeon set forth in this Release shall be operative or binding
upon it until the Effective Date. Moreover, without limiting the generality of
the foregoing, if this Release is revoked, all unvested Options shall
immediately be forfeited and canceled with no further action required by any
party.

11. Employment Relationship. Emdeon and Executive acknowledge that any
employment relationship between them (including with any other Emdeon Releasee)
terminated on the Termination Date, that they have no further employment
relationship except as may arise out of this Release and that Executive waives
any right or claim to reinstatement as an employee of any Emdeon Releasee and
will not seek employment in the future with Emdeon, unless by mutual consent.
Nothing herein shall be construed as voiding Executive’s entitlement to
post-termination payments pursuant to Section 2 above or Emdeon’s (or any of its
affiliates as the case may be) rights pursuant to Section 5 of the Employment
Agreement. Executive agrees that, following the termination of his employment
with Emdeon, (i) he will cooperate with any reasonable request Emdeon may make
for information or assistance with respect to any matter involving Executive
during his period of employment, and (ii) he will not at any time, directly or
indirectly, disparage or make any untruthful statements about Emdeon or any
Emdeon Releasee or take any action with the intention of injuring the business,
prospects or reputation of Emdeon or any Emdeon Releasee, provided, however,
that nothing contained herein shall restrict in any way Executive’s
communications with law enforcement or government officials, or in his giving of
any testimony. Emdeon, on behalf of itself and the Emdeon Releasees, agrees that
it will instruct its officers and directors not to disparage or make any
untruthful statements about Executive.

12. Entire Agreement. This Release shall be incorporated into and made a part of
the Employment Agreement, the Indemnification Agreements, and legal
documentation related to the Rollover Options and Options (the “Option
Documents”) as of the date hereof. This Release, together with the Employment
Agreement and the Option Documents, sets forth the entire agreement and
understanding between the parties as to the subject matter hereof and supersedes
all prior and contemporaneous oral and written discussions, agreements and
understandings of any kind or nature. This Release shall inure to the benefit of
and be binding upon the parties hereto and their respective permitted successors
and assigns.

13. Severability. If any provision of this Release or the application thereof is
held invalid, the invalidity shall not affect the other provisions or
applications of this Release which can be given effect without the invalid
provisions or applications and to this end the provisions of this Release are
declared to be severable.

14. Governing Law. This Release and the rights and obligations of the parties
hereunder shall be construed and enforced in accordance with, and governed by,
the laws of the State of Tennessee without regard to principles of conflict of
laws.

15. Counterparts. This Release may be executed in counterparts, and each
counterpart, when executed, shall have the efficacy of a signed original.
Photographic copies of such signed counterparts may be used in lieu of the
originals for any purpose.

 

5



--------------------------------------------------------------------------------

16. No Waiver. No waiver of any breach of any term or provision of this Release
shall be construed to be, or shall be, a waiver of any other breach of this
Release. No waiver shall be binding unless in writing and signed by the party
waiving the breach.

17. Reliance on Counsel. In entering this Release, the parties represent that
they have relied upon the advice of their attorneys, who are attorneys of their
own choice, and that they have read the Release and have had the opportunity to
have the Release explained to them by their attorneys, and that those terms
are fully understood and voluntarily accepted by them.

18. Cooperation. All parties agree to cooperate fully and to execute any and all
supplementary documents and to take all additional actions that may be necessary
or appropriate to give full force to the terms and intent of this Release and
which are not inconsistent with its terms.

19. Declaration. Executive hereby declares as follows:

I, George Lazenby, hereby acknowledge that I was given 21 calendar days to
consider the foregoing Release and voluntarily chose to sign the Release prior
to that date.

I have read the foregoing Release and I accept and agree to the provisions it
contains and hereby execute it voluntarily with full understanding of its
consequences.

[signature page follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed and delivered this Release
this 4th day of October, 2013.

 

/s/ George Lazenby

George Lazenby

 

7



--------------------------------------------------------------------------------

EMDEON BUSINESS SERVICES LLC By:  

/s/ Gregory T. Stevens

 

8